Citation Nr: 1107824	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effect date earlier than November 27, 2007, 
for the grant of service connection for a psychotic disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for a psychotic disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to December 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a total 
rating based on individual unemployability, due to service-
connected disability (TDIU) claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted by the 
Veteran.  As such, the Board has identified the issues as set 
forth on the title page.

The Veteran's TDIU claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for 
posttraumatic stress disorder (PTSD) on December 13, 2006; that 
claim was denied in an unappealed November 2007 rating decision.

2.  The Veteran filed a claim of service connection for a 
psychotic disorder on November 27, 2007; that claim was granted 
in a May 2008 rating decision.

3.  The medical evidence of record shows that the Veteran has 
experienced some periods of increased symptoms, during which time 
his psychotic disorder was characterized by additional symptoms 
such as increased paranoia, neglect of personal appearance, and 
inappropriate behavior.  These periods include from December 1, 
2007, to February 7, 2008, from May 20, 2008, to February 27, 
2009, on June 22, 2009, and on July 15, 2009.

4.  Generally, the Veteran's psychotic disorder has been 
characterized by nightmares, insomnia, hypervigilance, 
irritability, paranoia, limited judgment and insight, constricted 
affect, and mood disturbances.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 13, 2006, but 
no earlier, for the award of service connection for a psychotic 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2010).

2.  During periods of increased symptoms (from December 1, 2007, 
to February 7, 2008, from May 20, 2008, to February 27, 2009, on 
June 22, 2009, and on July 15, 2009), the criteria for an initial 
rating of 70 percent, but no higher, for psychotic disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9210 (2010).

3.  Aside from the periods of increased symptoms noted above, the 
criteria for an initial rating in excess of 50 percent for 
psychotic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code 9210 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). 

In this case, the Veteran separated from active service in 
December 2004.  
He did not submit a claim of entitlement to service connection 
for a psychiatric disability within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible. Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later. 

The Veteran's claim of service connection for posttraumatic 
stress disorder was received on December 13, 2006.  That claim 
was denied in a November 2007 rating decision for lack of 
evidence establishing the occurrence of any claimed stressor.  
The day following the November 2007 determination, the Veteran 
filed a claim of entitlement to service connection for depression 
and aggravated psychosis, the latter of which was ultimately 
successful.  The Board notes that the evidence submitted in 
conjunction with the initial PTSD claim included the November 
2005 VA treatment record that diagnosed the Veteran with 
psychosis.  As it was within one year of the Veteran's separation 
from service, this record formed the basis of his entitlement to 
service connection in the May 2008 rating decision.

Again, the May 2008 rating decision assigned an effective date of 
November 27, 2007, for the award of service connection for 
psychosis.  However, the Board finds that the appropriate 
effective date is December 13, 2006, at which time the Veteran's 
claim for PTSD was received.  Indeed, in Clemons v. Shinseki, the 
Court found that an appellant's claim is presumed to be based on 
his symptoms of mental illness and not limited to a specific 
diagnosis.  23 Vet. App. 1, 6 (2009).  As such, the Veteran's 
claim of service connection for psychosis is deemed to be based 
on the same symptoms as the initial PTSD claim.  Moreover, the 
November 2007 denial of service connection PTSD had not become 
final at the time of the May 2008 grant of service connection.   
Indeed, such decision was subsumed by the successful claim of 
service connection for psychosis.

As above, an effective date of December 13, 2006, for the grant 
of service connection for psychosis is warranted here.  

The Board has also considered whether any evidence of record 
prior to December 13, 2006, could serve as an informal claim for 
a psychiatric disability in order to entitle the Veteran to an 
earlier effective date.  In this regard, any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2010).

After reviewing the record, the Board concludes that there is no 
testimonial document submitted prior to December 13, 2006, 
indicating an intent to pursue a claim of entitlement to service 
connection for a psychiatric disability.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits. However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable. Here, the veteran's claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding that 
his claim, be it formal or informal, of entitlement to service 
connection for a lumbar spine disability was filed earlier than 
December 13, 2006. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993). 

In sum, an effective date of December 13, 2006, is appropriate 
and there is no basis for an award of service connection for a 
psychosis prior to that date. 

Initial Rating

The decision above granted an earlier effective date for the 
award of service connection for a psychosis back to December 13, 
2006.  The initial rating percentage for this period of time will 
be determined by the RO in the rating action implementing the 
award.  Thus, only the period from November 27, 2007, is before 
the Board for appellate consideration at this time.  

In this case, the record indicates some periods of increased 
symptoms or flare-ups.  Thus, staged ratings have been 
contemplated.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The VA treatment records show several periods on in-patient 
treatment for substance abuse and psychiatric treatment.  Some of 
these periods predated the initial grant of service connection.  
Likewise, the Board notes that the Veteran has a history of 
auditory hallucinations, which predates the grant of service 
connection.  

The Veteran has a long-documented history of substance abuse and 
addiction, predominately with marijuana, which has been found to 
negatively affect his mental state.  However, the medical records 
do not specifically separate any additional symptoms caused by 
his addiction from those inherent to his underlying psychiatric 
illness.  Therefore all of his symptoms will be considered in 
determining the appropriate disability evaluation.

As the medical records repeatedly refer to the Veteran's scores 
on The Global Assessment of Functioning (GAF) Scale, the Board 
notes that this scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  While a Veteran's rating on the Global 
Assessment of Functioning (GAF) scale is not dispositive, it is 
intended to quantify the severity of all of the Veteran's 
psychiatric impairments.  A GAF Scale score of 21 to 30 indicates 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Scale score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant), or an major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A GAF 
Scale score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.

Periods of Increased Symptoms:

Beginning in December 2007, the Veteran experienced a period of 
increased symptoms.  According to VA outpatient treatment 
records, he had run out of his medication on or about December 1, 
2007.  He reported feeling more paranoid and worried.  He felt 
that his neighbors did not think well of him and that his social 
security number was part of a military conspiracy to prevent him 
from finding employment.  He appeared more dishevelled than 
normal, with uncombed hair.  He reported difficulty sleeping, 
nightmares, irritability, and avoidance behaviors.  He denied 
auditory and visual hallucinations and suicidal and homicidal 
ideations denied.  His affect was constricted and paranoid.  His 
mood was "down."  His insight and judgment were poor.  His 
speech was normal in rate and tone.  His cognition was intact.  
He was alert and oriented times three.  He denied substance use.  
His girlfriend, who accompanied him to his next appointment, 
stated that while off his medication he had begun walking around 
the apartment with a machete and she had to call the police to 
have it taken away from him.  These additional symptoms were 
resolved no later than February 7, 2007, as VA treatment records 
from February 8, 2008 note improvement in the Veteran's hygiene 
and mood, as well as a decrease in his paranoia.  Thus, the first 
period of additional symptoms lasted from December 1, 2007, to 
February 7, 2008.

His next period of additional symptoms began on May 20, 2008.  He 
was hospitalized from May 20, 2008 to May 23, 2008, after he 
arrived at the emergency room expressing fears that he would hurt 
himself or others.  He was dishevelled, with psychomotor 
agitation.  He was alert and oriented times three.  He denied 
auditory and visual hallucinations.  His speech was coherent and 
fluent, but soft and difficult to hear at times.  His thought 
process was linear but vague.  His mood was "not good" and his 
affected was restricted and angry.  His insight was questionable 
and his judgment was poor.  His toxicology report came back 
positive for cannabinoids and he admitted to discontinuing his 
prescribed medication several months prior.  The Veteran stated 
that he planned to return to Louisiana, where his family lived.  
After signing an Against Medical Advice release for, he was 
discharged and instructed to pursue follow up care when he 
arrived in Louisiana.  The file does not contain records from 
Louisiana during the next few months.  Absent evidence showing 
that his symptoms improved during this time period, the Board 
assumes his additional symptoms remained essentially unchanged.

On October 20, 2008, the Veteran was again admitted to the 
hospital in Wisconsin.  At that time he complained of suicidal 
thoughts and expressed a desire to detoxification from alcohol 
and marijuana.  He stated that he had stopped taking his 
medication in July 2008.  He reported that he had been living 
with a relative in Northern Illinois until earlier that week when 
he was asked to leave due to his substance abuse and fighting.  
His GAF score on admission was 41 and his GAF score at discharge 
on October 23, 2008, was 61.  By November 4, 2008, his GAF score 
had dropped down to 45 and his symptoms included nervous 
mannerisms and anxiety.  

VA records dated November 14, 2008, note that the Veteran was 
unable to sit still, and looked anxious and agitated.  
Domiciliary records from November 19, 2008, note that the 
Veteran's hygiene had become poor and he was anxious and sad.  He 
was admitted for four days from November 20, 2008, to November 
24, 2008.  His symptoms included anger, anxiety, agitation, and 
paranoia to the point that VA police had to be called in.  He had 
brought an air pistol into the hospital.  While he was not 
violent, he was found to be verbally intimidating.  His affect 
was constricted and mood was euthymic.  His thought process was 
logical and goal-oriented.  He denied hallucination and 
delusions.  His insight was lacking and his judgment was poor.  
His GAF was reported as 28 at admission and 42 upon discharge.  

In a December 2008 letter, a VA staff psychiatrist listed the 
Veteran's symptoms as including insomnia, nightmares, anxiety, 
paranoia, mood swings, social isolation, and conflicts with 
authority figures.  He further reported that the Veteran's GAF 
score fluctuated between 30 and 50.  It was recommended that the 
Veteran receive temporary in-patient treatment until his symptoms 
stabilized.  He continued to use marijuana and not comply with 
his prescribed medications.  

The Veteran was again admitted to the hospital on December 28, 
2008, after being found unresponsive in the domiciliary.  He was 
not actively suicidal and he requested an increase in medication 
to quiet his aggressive urges.  On December 31, 2008, the 
Veteran's disruptive behavior necessitated intervention from VA 
police.  No citation was issued, but he was informed that further 
outburst might require invention from outside authorities.  The 
Veteran was again admitted to the hospital on January 7, 2009, 
for behavioural problems at the domiciliary.  The record 
indicates that he smoked marijuana either that morning or the 
night before and became paranoid.  He then had an altercation 
with a security guard.  His behavioural outbursts were felt to be 
the result of his marijuana intoxication and cleared up in about 
12 hours with sleep and abstinence from substances.  Records from 
February 27, 2009 show improvement and note that the Veteran had 
decreased his cannabis use, although he was still using 
occasionally, and was compliant with his medication.  Thus, the 
second period of increased symptoms was from May 20, 2008 to 
February 27, 2009.

Later records include reports of two outburst directed at VA 
staff in the summer of 2009.  On June 22, 2009, the Veteran 
attempted to return to domiciliary care after discharging against 
medical advice the previous day.  He was initially cooperative 
with the process and then became agitated, verbally abusive, and 
began pounding on the windows.  The following morning he had 
another outburst when his demands to see a doctor immediately 
were not met.  VA police were contacted to assist the Veteran in 
calming his behavior and emotions.  Then on July 15, 2009, the 
Veteran became impatient while waiting for a meeting with the 
treatment team and demanded a discharge against medical advice.  
He became agitated and his behavior escalated to the point that 
VA police were required to intervene and full restraints were 
needed.  He was then medicated and admitted.  During his 
evaluation the next day, the Veteran externalized this incident.  
He also reported that while awaiting domiciliary admission, the 
Veteran smoked marijuana and went to his ex-girlfriend's house 
where he had a verbal altercation with her friend.  He was alert 
with control over his behavior.  His mood was mildly irritable 
and his affect was constricted.  He denied auditory and visual 
hallucinations and suicidal and homicidal ideations.  His speech 
was normal and nonpressured.  His behavior had stabilized and he 
was discharged.  These incidents appear to be isolated and 
resolved within the day.

Based on the above, the preponderance of the evidence is in favor 
of a 70 percent rating for the Veteran's psychotic disorder 
during his periods of flare-ups (from December 1, 2007, to 
February 7, 2008, from May 20, 2008 to February 27, 2009, on June 
22, 2009, and on July 15, 2009).  Specifically, the Veteran's 
additional symptoms of suicidal and homicidal ideation and his 
neglect of personal appearance as well as his consistent 
impairments of judgment and mood most nearly approximate the 
criteria for a 70 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9210.  A higher evaluation of 100 percent is not 
warranted as the Veteran is consistently alert and fully 
oriented; his thought process and communication is not grossly 
impaired; and he denied any delusions or hallucinations.  He also 
exhibited no gross impairment of memory.  Thus, the Board 
determines that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 70 percent for the 
Veteran's psychotic disorder during these periods of symptomatic 
flare-up.  38 C.F.R. § 4.7.  In so concluding, his GAF scores, to 
include one as low as 28, are acknowledged.  However, the overall 
symptomatology demonstrated in the treatment records is still 
deemed to most nearly approximate a 70, rather than 100 percent 
rating, for the reasons already discussed.

From December 13, 2006, to present, excluding periods of 
additional symptoms:

The Veteran underwent inpatient treatment again from November 
2006 to February 2007 after he indicated to a VA representative 
at an unemployment office that he had thoughts of hurting 
himself.  At the time of discharge the Veteran was assigned a GAF 
score of 50.  He was then recommended for treatment for substance 
abuse in February 2007.  At that time his recorded symptoms 
included a flat affect and slightly depressed mood.  Later that 
month the Veteran was assigned a GAF score of 45.  

The Veteran again underwent VA inpatient substance abuse 
treatment from March 2007 to November 16, 2007.  During this 
time, his symptoms included nightmares, insomnia, flashbacks, 
adhedonia, startle reactions, avoidance behaviors, "sweats," 
hypervigilance, dizziness, irritability, and paranoia.  He 
exhibited disturbances of mood ranging from "down" to 
frustrated before ultimately improving.  Similarly his affect was 
generally constricted and occasionally angry or irritable.  His 
judgment and insight were consistently limited.  While his 
hygiene was generally good, one record from the end of June 2007 
noted that he was slightly malodorous.  His recorded GAF score 
was 55.  Ultimately, the Veteran displayed improvement with 
treatment and medication.  According to notes at the time of his 
discharge from the substance abuse treatment program, he had 
obtained an offer of full time employment in construction.

In February 2008, the Veteran underwent a VA mental health 
examination in conjunction with this claim.  At that time, he 
reported a history of auditory hallucinations.  During the 
examination, he rocked slightly and held his hands over his eyes 
and mouth.  His thought processes were logical, coherent, and 
organized.  No evidence of homicidal or suicidal ideation was 
noted.  He demonstrated excellent reality, accuracy and 
orientation as well as immediate and short term recall.  He 
demonstrated good attention and concentration as well as 
calculation ability.  His abstract thinking was good, as was his 
capacity to perceive the similarity and differences between two 
concepts, social judgment, and general fund of information.  The 
examiner found that the Veteran's psychotic disorder, combined 
with his personality disorder, moderately impaired his social and 
vocational functioning.  The Veteran was unemployed at the time, 
but occasionally sought employment.  He performed odd jobs for 
his relatives such as yard work.  Based on his mental status 
examination, the examiner found that the Veteran's general memory 
function and cognitive ability remained well-preserved.  His GAF 
score was 55.  

VA treatment records from February 2008 to May 2008 continue to 
evince symptoms of depression and constricted mood, with 
occasional periods of anger and anxiety.  Notes from April 2008 
indicate that the Veteran's girlfriend at that time ended their 
relationship and, according to her reports, he may have been 
suicidal.  He adamantly denied any suicidal thoughts or actions 
at the time.

VA treatment records from July 2010 note that the Veteran was 
attending college, had a new girlfriend, and had not smoked 
marijuana in at least two months.  He was alert and oriented.  
His hygiene and his grooming were fair.  Eye contact was poor to 
fair.  His speech was normal in rate, rhythm, and volume.  His 
mood was "better."  He displayed a full range of affect that 
was generally appropriate to content.  His thought process was 
generally logical and goal-directed.  He denied auditory and 
visual hallucinations.  He did not discuss delusional material.  
He denied homicidal ideation.  He reported some passive suicidal 
ideation, but denied any plan or intent to act.

In September 2010, the Veteran underwent a VA examination in 
conjunction with his claim.  At that time, he reported trouble 
sleeping and nightmares.  He stated that he had last smoked 
marijuana one and a half months prior.  He was living with his 
girlfriend and attending the University of Wisconsin Milwaukee.  
The Veteran was alert, with no sign of a confusional state.  He 
was oriented times four.  His conversational speech was fluent 
without paraphasic errors or significant word-finding problems.  
His affect was mildly constricted.  His mood was mildly anxious 
as evidenced by chronic right leg bouncing and periodically poor 
eye contact.  The Veteran appeared very angry, but there were no 
signs of a formal thought disorder, hallucinations, or delusions.  
This examiner found that the Veteran was able to live 
independently and function as a full-time college student.  He 
reported no impairment in activities of daily living or 
instrumental activities of daily living when he complies with his 
medication and abstains from drugs and alcohol.  He was assigned 
a GAF score of 55.  

In her October 2010 letter, the Veteran's girlfriend stated that 
the Veteran's multiple encounters with law enforcement were proof 
of impaired impulse control related to his service connected 
psychosis.  As discussed above, the Board finds that the Veteran 
has exhibited multiple periods of increased symptoms, which have 
included incidents of impaired impulse control and has 
accordingly granted staged disability evaluations for those 
periods.

Based on the above and barring the previously discussed periods 
of increased symptoms, the Board concludes that the preponderance 
of the evidence supports no more than a 50 percent rating for the 
Veteran's psychotic disorder throughout the rating period on 
appeal.  The Veteran's symptoms include impaired judgment and 
mood.  Therefore, the symptoms most nearly approximate the 
criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9210.  His symptoms do not include deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Instead, with the exception of the time 
periods already discussed, he has consistently been found to be 
appropriately groomed, alert, and fully oriented.  He denied 
delusions, auditory and visual hallucinations and suicidal and 
homicidal ideations.  His thought process was consistently 
logical and goal-oriented.  His cognition was intact.  As such, 
the Board determines that the preponderance of the evidence is 
against the assignment of an initial rating in excess of 50 
percent for the Veteran's psychotic disorder from December 13, 
2006, to the present.  38 C.F.R. § 4.7.

Extraschedular Considerations:

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected psychotic disorder, but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.


ORDER

An effective date of December 13, 2006, for the grant of service 
connection for a psychotic disorder is granted.

Entitlement to an evaluation of 70 percent, but no more, from 
December 1, 2007, to February 7, 2008, from May 20, 2008, to 
February 27, 2009, on June 22, 2009, and on July 15, 2009, for a 
psychotic disorder is granted, subject to the provisions 
governing the award of monetary benefits.

From November 27, 2007, onward, and excluding the periods from 
December 1, 2007, to February 7, 2008, from May 20, 2008 to 
February 27, 2009, on June 22, 2009, and on July 15, 2009, an 
initial rating in excess of 50 percent is denied.


REMAND

As noted in the introduction, a TDIU claim is part of an appeal 
for a higher initial rating when evidence of unemployability is 
submitted therewith.  See Rice, 22 Vet. App. 447.  In this case, 
the record indicates occupational impairment, which is 
potentially attributable to his service-connected disabilities, 
particularly his psychotic disorder.

The Veteran is currently service-connected for psychotic 
disorder, evaluated generally as 50 percent disabling with 
periodic flare-ups of 70 percent disabling as described above, 
and healed fracture of the right fourth metacarpal, intermittent 
low back strain, and irritable bowel syndrome, each evaluated as 
10 percent disabling.  The total combined rating for these 
service-connected disabilities round to 60 percent generally, 
with his periods of flare-ups resulting in an 80 percent combined 
rating.  See 38 C.F.R. § 4.25.  Thus, he has only met the 
threshold percentage requirements for TDIU as set forth under 38 
C.F.R. § 4.16(a) during his periods of flare-ups.  Nevertheless, 
the claim may still be referred to the Director, Compensation and 
Pension Service, for an extraschedular rating if the evidence of 
record shows that the Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities" at any time during the period in question even 
when the percentage requirements are unmet.  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  He is currently 
enrolled in college.  While he is unemployed, the record shows 
that he has had several jobs during the pendency of the appeal, 
including four jobs in 2008.  The medical records state that he 
quit these jobs.  However, the materials associated with his 
Social Security claim suggest that he may not be employable.  
Therefore a medical examination and opinion with regard to the 
effect of the Veteran's service-connected disabilities on his 
employability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine if it is at least as likely as not 
that his service-connected psychotic 
disorder, low back strain, irritable bowel 
syndrome, and healed fracture of the right 
fourth metacarpal, irrespective of any 
nonservice-connected disabilities, prevents 
the Veteran from securing and following a 
substantially gainful occupation.  

If consistent unemployability throughout the 
claims period is not found, the examiner is 
asked to offer an additional opinion as to 
whether the Veteran was unemployable during 
his periods of increased symptoms as 
described above (from December 1, 2007, to 
February 7, 2008, from May 20, 2008 to 
February 27, 2009, on June 22, 2009, and on 
July 15, 2009).

2.  If the examiner finds that the Veteran is 
unemployable by reason of his service 
connected disabilities beyond the periods of 
increased symptoms, or if any other evidence 
added to the record so shows, then refer the 
Veteran's claim for TDIU to the Director of 
Compensation and Pension Service for 
extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 4.16 (b).

3.  After the above development is completed, 
readjudicate the TDIU claim on appeal.  If 
the benefit sought is denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


